DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/523945 on March 5, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “issuing a suspend or terminate command, to the determined at least one non-volatile memory device among the plurality of non-volatile memory devices to suspend or terminate execution of the non-critical memory command”, in Claims 1, 11 and 18; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Gray et al. (U.S. Patent Application Publication No. 2017/0249084 A1), hereinafter “Gray”.  Gray is cited on PTO-892 filed 3/11/2021.
	Gray: ¶ 52 and 56 teach for example, when a device (e.g., the DS processing unit 16) determines the DSN memory operation is at the critical juncture, the device (e.g., the DS processing unit 16) sends priority data access requests (e.g., a message to suspend non-critical DSN operations and move the DSN memory operation to the top of a task queue) to one or more storage units of the set of storage units.  Depending on one or more of the DSN memory operation, user preferences, and security parameters, the critical juncture may also be defined in other terms.  For example, in one instance, the critical juncture is defined as a completion percentage of the DSN memory operation. 

	Although conceptually similar to the claimed invention of the instant application, Gray does not teach that suspending or terminating the non-critical memory commands in the non-volatile memory due to a power failure.

Prior Art Made of Record
:
Alshinnawi et al. (U.S. Patent Application No. 2015/0100817) teaches the example method of FIG. 4 also includes migrating (406), by the system management module (202), one or more non-critical jobs from the distant computing components (220) to the proximate computing components (216).  As described above, one or more critical jobs (218) are migrated (212) from the proximate computing components (216) to one or more distant computing components (220).  In order to offload some job processing from the distant computing components (220), which are now responsible for executing the one or more critical jobs (218), one or more non-critical jobs may be migrated (406) from the distant computing components (220) to the proximate computing components (216).  Migrating (406) one or more non-critical jobs from the distant computing components (220) to the proximate computing components (216) may be carried out, for example, by pausing execution of the non-critical jobs on the distant computing components (220), copying application variables and other execution parameters associated with the one or more non-critical jobs, writing the application environment associated with the one or more non-critical jobs to memory in the one or more proximate computing components (216), and resuming execution of the one or more non-critical jobs at the point at which execution was halted on the distant computing components (220). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114